DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Acknowledgment is made of Continuing Data: This application is a CON of 17/205,626 filed 03/18/2021 now PAT 11137997; which is a CON of 16/874,887 filed 05/15/2020 now PAT 10983784; which is a CON of 16/450,022 filed 06/24/2019 now PAT 10691525; which is a CON of 16/044,435 filed 07/24/2018 now PAT 10387139; which has PRO 62/560,224 filed 09/19/2017; which has PRO 62/536,767 filed 07/25/2017.
3.	Receipt of Applicant’s Amendment filed 02/07/2022 is acknowledged.  Claims 21-40 (Track-One) are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting 
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claim(s) 21-40 of the instant application are rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1-20 of US Patent No. 11,137,997; and over claims 1-19 of US Patent No. 11,068,258 and over claims 1-21 of U.S. Patent No. 10,983,784; and over claims 1-18 of U.S. Patent No. 10,387,139; also over claims 1-20 of U.S. Patent No. 10,691,525.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.  This is a non-provisional non-statutory obviousness type double patenting rejection.

Instant Application 17/205,626 
Patent No. 10,983,784
21.  A non-transitory computer-readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for opportunistically 



 Patent No. 10,387,139
1. A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for opportunistically updating controller software, comprising: receiving, at a controller, a wireless transmission indicating a need to update software running on the controller, the controller controlling at least a portion of a device;  monitoring an operational status of the device at a first time to 



 Patent No. 11,068,258
1. A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for opportunistically updating controller software, the operations comprising: receiving, at a controller, a prompt to change current software on the controller associated with a device;  determining at a first time whether the device is in a first mode of operation;  delaying a controller software change when the device is in the first mode of operation;  determining at a second time whether the device is in a second mode of operation;  accessing the delayed controller software change based on the device being determined to be in the second mode of operation, wherein the delayed controller software change comprises a delta file having at least one position-independent executable code segment;  and implementing the delayed controller software change on the controller when the device is in the second mode of operation, wherein implementing the delayed controller software change comprises linking the at least one position-independent executable code segment to the current software.
1.    A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for receiving and integrating a delta file into a first controller to address a security vulnerability, comprising: receiving, at the first controller from a production toolchain, the delta file for addressing the security vulnerability of the first controller, the delta file comprising a plurality of deltas corresponding to a software change for the first controller, at least a portion of the delta file having code: update a program counter of the first controller to execute an instruction contained in the delta file;  extract data from the delta file for storage on the first controller;  and link execution of at least one code segment of the delta file to execution of current controller software on the first controller;  storing the delta file at a first memory location in a single memory of the first controller;  executing the delta file at the first memory location of the first controller;  and updating memory addresses in the first controller to correspond to the plurality of deltas from the delta file while allowing the first controller to execute operations at a second memory location of the first controller. 


The examiner recognizes that the instant application discloses a broader version for performing an opportunistic updating on controllers, in which it does not include the specifics of mapping the functional units/location of changes as presented on Patents 11,137,997 – 11,068,258 - 10,983,784 - 10,387,139 and 10,691,525.  However, one of ordinary skill in the art would recognize that they are obvious variations of the invention defined in the claim of instant application: 17/466,560. Consequently, claims 21-40 are non-provisionally rejected on the ground of non-statutory obviousness type double patenting, as being unpatentable over claims stated in the rejection above.  

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        02/22/2022.